 1

 2

 3                               UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5       MARIA RODRIGUEZ-MORFIN,                              Case No. 2:19-cv-02177-GMN-VCF
 6                                          Petitioner,
               v.                                                            ORDER
 7
         D.W. NEVEN, et al.,
 8
                                         Respondents.
 9

10            This habeas matter is before the Court on Petitioner Maria Rodriguez-Morfin’s Motion to
11   Extend Time (ECF No. 4) and Motion/Request for Records (ECF No. 5).
12            First, Petitioner seeks additional time to submit a complete application to proceed in forma
13   pauperis (“IFP”) because she has yet to receive the required financial information from the Nevada
14   Department of Corrections. Good cause appearing, the motion is granted. Rodriguez-Morfin has
15   until February 24, 2020 to file the completed IFP application.1
16            Rodriguez-Morfin also filed a request seeking a “Copy of All Records in File.” (ECF
17   No. 5.) There are no records filed in this Court besides Rodriguez-Morfin’s initiating documents,
18   the Court’s notice assigning a case number, the order instructing her to submit a complete IFP
19   application, and her current motions. It is unclear whether this request was intended for this federal
20   district court or the state court that adjudicated Rodriguez-Morfin’s underlying criminal case and
21   entered the judgment of conviction. To the extent she seeks documents contained in the state court
22   record, this request is premature as the Court routinely instructs the counsel for the Respondents
23   to prepare and file the relevant portions of the record after the petition is screened. The Federal
24   Rules of Civil Procedure require each party to serve court filings on an opposing party. See Fed.
25   R. Civ. P. 5. The Court will screen the petition once the filing fee is resolved.
26
     1
       Petitioner requested an extension until February 23, 2020; however, that date falls on a weekend. For
27   clarity, the Court sets the deadline on the following business day. See Fed. R. Civ. P. 6(a)(3).
28

                                                          1
 1   IT IS THEREFORE ORDERED:

 2   1. Petitioner Maria Rodriguez-Morfin’s Motion to Extend Time (ECF No. 4) is

 3      GRANTED. She has until February 24, 2020, to file a completed IFP application.

 4   2. Rodriguez-Morfin’s Motion/Request for Records (ECF No. 5) is DENIED.

 5   DATED: February 5, 2020
 6

 7                                            GLORIA M. NAVARRO
                                              UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
